Per Curiam: The mortgage deed is for lot six, but the description of the land conveyed is by metes and bounds, and describes lot two; and it is further described as being part and parcel of the real estate of which Winltfield Everett, late of said county, deceased, was seized at the time of his death, and which was set apart and allotted to the said James E. Everett (the mortgagor) as one of the heirs of the said deceased, by commissioners appointed, etc., and a reference made to their recorded report. These recitals and references sufficiently identify the land as lot two, and no reformation or correction of the deed was necessary. The dower of the wife in the land passed by her acknoAvledgment, which is in proper statutory form. The decree of the circuit court is affirmed. Decree affirmed,